 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSierra Publishing Company d/b/a The SacramentoUnionandNorthernCaliforniaNewspaperGuild,Local52,AFL-CIO,CLC Cases 20-CA-21519 and 20-CA-21601October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 29 1988 Administrative Law JudgeTimothy D Nelson issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed cross exceptions and a support briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings I andconclusionsand to adopt the recommendedOrder 2 as modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent Sierra Publishing Company d/b/a TheSacramento Union Sacramento California its offscers agents successors and assigns shall take theaction set forth in the Order as modified1Substitute the following for paragraph 2(a)(a)Offer Robert Saucerman Ana SandovalGeorgia Canfield, and Sue Harper immediate andIn its brief to the Board the Respondent notes that the judge failedto address its argument that the discharges of the four employees werejustified because the employees were not authorized to disclose the information contained in the October 1 1988 letter that they sent to certain ofthe Respondents advertisers The letter does not reveal any specific figures relating to the newspaper but rather states generally that [d]uringthese trying times of bargainingadvertising has suffered The newspaper as a whole is speeding downhillThe Respondent argues that regardless of whether the statement advertising has suffered is factually supportable the Respondents internalreports regarding its advertising lineage are not a matter of public recordand thus the four discharged employees acted in reckless disregard forthe Respondents business interests by publicizing such confidential information to the Respondents advertisersWe find that the information contamed in the letter was not confidential and was readily available to theRespondents advertisers The swings in the Respondents advertising lmeage are readily apparent to anyone who wishes to peruse the newspaperon a daily basis and note the amounts of news and advertising Thus weconclude that the failure of the judge to address this issue does not affectthe outcome of the case2 The General Counsel excepted to the judge s failure to provide amake whole remedy for the unlawful unilateral change made by the Respondent concerning where the parties would meet for the purpose ofprocessing grievancesWe find merit in the General Counsels exceptionand amend the remedy and the Order to provide the requested makewhole remedy We also amend the notice and Order to conform to theBoard s traditional languagefull reinstatement to their former jobs or if thosejobs no longer exist to substantially equivalent positionswithout prejudice to their seniority or anyother rights or privileges previously enjoyed andmake them whole for any loss of earnings andother benefits suffered as a result of the discrimination against them in the manner set forth in theremedy section of the decision2 Substitute the following for paragraph 2(c)(c)Afford the Guild s agents whether they arein the Respondents employ the same rights ofaccess for purposes of the Guild s discharging itsrepresentation function including grievance processing that the Respondent traditionally grantedbefore October 1 1987 and make the Guild wholefor any expenses it may have incurred as a result oftheRespondents unlawful unilateral changes regardingwhere the parties will meet to processgrievances and requiring the Guild to share equallythe cost of such a meeting place3Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT suspend discipline or dischargeemployees because theyengage inconcerted activities protected by Section 7 of the Act such as byseeking the assistance of third parties during alabor disputeWE WILL NOT unilaterally change establishedconditions and practices regarding access to ourpremises by the Guild s representatives whether ornot they are employed by us or regarding grievance processingWE WILL NOT in any likeor related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Robert Saucerman Ann SandovalGeorgia Canfield and Sue Harper immediateand full reinstatement to their former jobs or ifthose jobs no longer exist to substantially equivalent positionswithout prejudice to their seniorityor any other rights or privileges previously enjoyed and WE WILL make them whole for any lossof earnings and other benefits resulting from their291NLRB No 83 SACRAMENTO UNIONdischarge less any net interim earnings plus interestWE WILL remove from our personnel recordsany references to our suspensions and discharges ofthose four employees and WE WILL notify themseparately in writing that those actions will not beused by us against them in the futureWE WILL restore the practices and conditionsprevailingbefore October 1 1987 that affect theGuild s access to our premises for purposes of discharging its function as the representative of ouremployees including grievance processing and WEWILL make the Guild whole for any expenses itmay have incurred as a result of our unlawful unilateralchanges regarding where the parties willmeet to process grievances and our requiring theGuild to share equally the cost of such a meetingplaceWE WILL notify the Guild and on request bargaincollectively in good faith with it before wemake any further changes from those establishedpractices and proceduresSIERRA PUBLISHING CO D/B/A THESACRAMENTO UNIONChristine A Rails Esqfor the General CounselMark H Van Brussel Esq(WilkeFleuryHoffeltGouldand Birney)of San Francisco California for the RespondentDECISIONSTATEMENT OF THE CASETIMOTHY D NELSON Administrative Law Judge Iheard this 8(a)(1) (3) and (5) case in trial at SacramentoCaliforniaon February 9 1988 It stems from timelyunfair labor practice charges' filed by Northern CaliforniaNewspaperGuildLocal 52AFL-CIO (Guild)against SierraPublishingCo d/b/a The SacramentoUnion (Respondent)After Investigating the RegionalDirector for Region 20 issued separate formal complaintsand later consolidated them for trial 2The complaints allege in substance that Respondentviolated Section 8(a)(1) and (3) of the Act when it suspended then discharged four named employees-thefour employee members of the Guild s negotiating committee-and violated Section 8(a)(5) when it unilaterallymodified existing policies relating to the processing ofgrievances and the Guilds access to Respondents premisestThe original charge inCase 20-CA-21519 was filed on October 161987 and was amended on October27 1987The original charge in Case20-CA-21601 was filed on November 23 1987 and was amended on Decernber 4 19872 The complaint in Case 20-CA-21519 issuedon November 16 1987the complaint in Case 20-CA-21601issued on December30 1987 TheRegionalDirector ordered them consolidated for trial on January 71988541The legal issue raised by Respondents suspension andfiring of the four Guild committeepersons in one requiring an understanding of the Supreme Court s decision inJeffersonStandard3and of the Board s own subsequentdecisions applying that case The issue is whether as Respondent contends the employees October 1 letter toRespondents advertisers seeking support during protracted contract negotiations was so disparaging of ordisloyaltoRespondent as to remove their conductfrom the protections afforded generally by Section 7 oftheAct to concerted appeals for thirdpartysupportduring labor disputes I will conclude that the Guild semployee representatives were acting well within theirrights under Section 7 in their October 1 letter and thatRespondents suspension and discharge of them for distributing that letter violated Section 8(a)(1)Respondent has not contested facts introduced by theGeneral Counsel showing that Respondent made unbargained for changes in traditional conditions respectingtheGuild s access to the premises and processing ofgrievancesRespondent has not argued any defense onbrief to the unilateral change features of the complaintwhich I will find meritoriousOn the whole record my assessments of the witnessesas they testifiedmy judgments of probabilities and myreview of the legal authorities and arguments which arewell presented in the General Counsels and Respondent s posttrial briefs I find and conclude as followsFINDINGS OF FACTIBACKGROUNDRespondent publishes a daily newspaper The Sacramento Union (The Union) in Sacramento California 4Its only market competitor is the Sacramento Bee (TheBee)which enjoys greater circulation thereby makingThe Union in a phrase familiar to the parties thesecond paper in a two paper townFor more than 40 years the Guild has represented Respondent s nonsupervisory employees working in its editonal display advertising classified advertising commercial sales circulation business office switchboard andmaintenance departmentsA labor agreement coveringthat unit was due to expire in May 1985 but the Guildagreed to extend its terms for an additional year becauseof Respondents financial difficulties Subsequently although the extended agreement contemplated a wage increase the Guild with the approval of Respondents bargainingunitemployees agreed for the same reasons toforego the increase In March 1986 anticipating the expiration of the extended agreement the parties began tonegotiate towards a new contract an effort that still hadnot reached fruition when this case was tried nearly 2years later9NLRBvElectricalWorkers IBEW Local 1229(JeffersonStandard)346 U S464 (1953) (Justices Frankfurter Black and Douglas in dissent)4 In the year ending November30 1987Respondent derived grossrevenues exceeding $200 000 from publishing The Union and held membership in or subscribed to various interstate news services publishedvarious nationally syndicated feature articles and advertised nationallysold products 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInAugust 1986 Respondent implemented a series ofchanges in conditions also announcing a continuingwage freezeThistriggered a separate unfair labor practice charge5 by the Guild and a complaint against Respondent that was tried before Administrative LawJudge Burton Litvack in January 1987 On October 211987Judge Litvack issued a decision 6 in which hefound that many of the changes implemented by Respondent were privileged as lawful postimpasse implementations of outstanding bargaining proposals but thatother changes were unlawful because they had not beencontemplated within Respondents last offer and therefore had not been bargained to impasse The GeneralCounsel took exception to Judge Litvack s decision insofar as he had concluded that a lawful impasse had beenreached before Respondent implemented the changes inquestion the matter is pending before the BoardAlthough the impasse case was under submissionbefore Judge Litvack the parties continued to meet atintervalsbut in the late summer and early autum of1987 they were still apart on many issues includingwagesThe protracted bargaining employee dissatisfactionand associated problems facing The Union had becomethe subject of an editorial on August 24 in a local weeklypublication the Business Journal which is subscribed toby many of Respondents advertisers and circulateswithin Respondents advertising department 7 Thus in aneditorial captionedScaife and the Union the BusinessJournalhad referred to a strike looming by the [Guild]that represents the heart and guts of the newspaper toRespondent as a company that is reportedly leakingmoneyand to [r]umors of the Union s impendingdemiseThe editorial had contrasted The Union s plightwith the success of its rival The Bee opining that thereal cause of the Bees success has been the company sinvestment in its editorial productitput top priorityon-and a lot of money in-the gathering and presentation of newsPointing blame at The Union s absenteeowner Richard Mellon Scaife the Business Journal hadwondered whether Scaife is merely trying to bust aunionand if so to what end observing that Youcan t attract good journalistswithout good wages TheUnion s pay already has fallen notoriously behind thecompetition If the Newspaper Guilds spine isbroken atthe Union the paper is still left unable at present payscales to recruit the kinds of persons it needs to turn fortunes aroundThe Business Journal expressed the viewthatThe Union is staffed by a small-and increasinglythin-staff of dedicated reporters editors and production people who take their profession seriouslyandnoted elsewhere that The Union is severely understaffed and facing a growing number of holesRespondent did not reply editorially or otherwise tothe Business Journals editorial commentIn late September concluding that negotiations werestalled the Guild staged a rally in the employee cafetena distributing black balloons attached to cards whichreadMOVE This demonstration was not appreciatedby Respondents management and it did not in any caseproduce further movembent at the bargaining table 8The stage was therefore set for the events that centrally concern us which I describe nextThe stage was therefore set for the events that centrally concern us which I describe nextIITHE OCTOBER 1 LETTER THE DISCHARGESOn October 1 the four employee members of theGuild s negotiating committee9 jointly composed signedand distributed a letter to 50 of Respondents advertiserswhich is reproduced hereA ONE NEWSPAPER TOWNIT SBADFOR YOUWho wants a one newspaper town The readersdon t The politicians don t As a business personand advertiser you don tAnd we the employees of The SacramentoUnion don t Perhaps only the Bee would like itFor nearly a year and a half we have been trying toget a fair contract with The Sacramento UnionWe renot asking for more money In fact we expect to continue living with a pay cut-but not the 15% to 20% cutthat was imposedon usa year agoDuring these trying times of bargaining thepaper s circulation has plummeted good employeeshave left for better jobs advertising has sufferedThe newspaper as a whole is speeding downhillWe the employees would like to get the newspaper back on track We want to use our energiesand our loyalty to help The Union struggle backonto its feet Instead we find ourselves fighting theout of town owner s edictsJack Bates the general manager of The Unionsays he wants a fair agreement but his words andhis actions don t meshWe urge you to contact Jack(442-7811 or 440-0401) and express your concernfor the paper s healthIf something positive doesn t happen soon wemay all be facing the death of The SacramentoUnionWe think we can turn the paper around but it istimefor you as a member of the community tolend a hand Talk it over with Jack Bates or withBruce Winters the editor of The Union (442-7811)8 Case 20-CA-205466 JI)(SF)-110-877Advertising account salesman Saucerman one of the four Guild committeepersons whose dischargeis inquestion testified without contradiction and I find that the Business Journal has been in theSacramento market fortwo or three yearsIt s achieved an excellent reputation among the business people andtheir circulation is somethinglike 16 000Many of the accounts f i eRespondents advertisers]keep it on their tables mt he waiting room8 In this case the General Counsel does not attackRespondents courseof conduct at thebargaining table and I will not makefurther findingsregarding the bargaininghistory8 The Guild s employee committee consisted of Robert Saucerman aretailadvertisingsalespersonwho was responsible for many of Respondent s major accounts Ana Sandoval a copy editor and food columnistGeorgia Canfield a classified advertisingsalesperson and Sue Harperwhose job was notmade a matterof record SACRAMENTO UNION543Your call can help us save the second newspaper voicein SacramentoSACRAMENTO UNION EMPLOYEES NEGOTIATING COMMITTEE-Bob SaucermanAna Sandoval Georgia Canfield Sue Harper(We d welcome a call too Ask for any of us at442-7811)On October 7 after Respondents president and generalmanager John Bates had been showna copy of theletterhe caused his industrial relations director to issue anotice to each of the letter s authors announcing thateach was suspended without pay effective immediatelypending the completion of the Company s investigationinto the distribution of the October 1letter to ouradvertisersDuring the next week Bates consulted with counseland in counsels presence personally interviewed the offending authors to determine the extent each had beenpersonally involved in composing and distributing theletterEach signer freely admitted his or her full involvement in thejoint actionOn October15Bates wrote to each author stating inmaterial partThe Sacramento Union has completed its investigation of the acts and events surrounding the October 1 1987 letter sent to the major advertisers ofThe Sacramento UnionYou are herebynotified of your discharge fromThe Sacramento Union for good and sufficientcause effective immediatelyYour endorsement of and participation in thedraftingreviewing and/or sending of this lettercontaininghalf truthsexaggerations and blatantmisrepresentations to our major advertisers was anact of disloyaltywhich disparaged the newspaperand was disruptive of the newspapers relationshipwith its advertisers This action which you authorized threatened not only the financial interests ofThe Sacramento Union but also the livelihood ofall Sacramento Union employeesAccordinglyThe Sacramento Union has nochoice but to terminate your employmentCordially/s/ John D BatesJohn D Bates PresidentOn October 16 Bates posted a notice to all employeesannouncing that the four authors had been dischargedrepeating many of the statements contained in the discharge letter and averring in addition thatThe Sacramento Union is in better financial shape than it has beenin several years as a result of changes in the paper withinthe last few monthsThe Sacramento Union is enjoyingmodest operating profits for the first time inrecent yearsOur projections show this trend shouldcontinue through the end of the yearThat notice alsointroduced some additional statements of Respondent spositionnot recorded in the discharge letters amongthemIt is unfortunate that the bargaining process hasspilled out into the public domain It is our positionthat this letter should not have been written andwe should not be facing this current dilema [sic]The proper place to negotiate a contract is at thebargaining tableThiswhole unpleasant situationshould not have happenedIIITHE UNILATERAL CHANGESThere is no dispute that Respondent deviated from established historical practice in its dealings with the Guildwhen without prior notice or bargaining it took the following series of actionsThe first involved a number of ad hoc attempts by Respondent to limit the Guild s hitherto unrestricted accessto Respondents premises and employee work areas Asdescribed below they began after the four committeemembers were fired and culminated eventually in thepublication of a formal written notice on December 3which purported to remind readers of Respondent sPolicy on the matter of Access of non employees toEmployee Areas of the Sacramento UnionThus inOctober after the four committee members were firedIndustrial Relations Director James Baysinger asked Saucerman one of the dischargees to do him a favor byhaving all members of the Guild committee sign in at thereception desk and obtain permission to visit employeework areas And on November 5 when Saucerman andGerald Rocker the Guild s staff administrative officerarrived at Respondents premises intending to post notices on a bulletin board maintained historically by theGuild Baysinger physically blocked their entry statingfirst that the Guild s shop stewards could post the noticesBaysinger eventually waved them through howeverafterRocker asked(ortold)Baysinger to stepasideSubsequently Saucerman did in fact visit employeework areas in his capacity as the Guild Committee svice chairOn December 2 however he received orwas shown a handwritten note retained at the receptionist s desk in the main lobby which stated(emphasis inoriginal)PolicyThe 4are not to go past the lobby We are to call &have the people come down or if they go to anoffice they must be escorted[signed] Louis HallAnd on December 3 Respondent posted this formalpolicy statementDate December 3 1987To Department Heads ListedFrom J M BaysingerSubject Building Access for Non employeesThis is a reminder of the Policy on the matter ofAccess of non employees to Employee areas of TheSacramento UnionThe access to The Sacramento Union for all nonemployeesgeneral public and/or visitors is restricted to the lobby of The Sacramento Union 544DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAccess to employee areas of The Sacramento Unionbeyond the lobby may be granted by a DepartmentHead or Department Supervisor when such nonemployees have specific business to conduct with anemployeeProcedures to be followed in cases where nonemployees seek access to employee areas are as follows1)Aftersigning in atthe lobby desk the non employee will state his or her business with a specifis employee2)Lobby desk employees will contact the DepartmentSupervisor and inform the Supervisorof the nature of the request3) The Department Supervisor may give approval for access to that individual4)Although all non employees should be escorted from the lobby to the department by an employee of the department circumstances may besuch that the Department Supervisor might determine it isnot necessary5)All non employeesmust signout before leavmg the permisesIf any non employeeisunwillingto adhere tothis policy and causes problems Larry Best JerryKillian or Ben Black should be notified immediatelyof the problemIf you have any questions on this matter pleasecontact this office on extension 442/s/ J M BaysingerThe second category of unilateral action was manifested in November Thus on November 2 Industrial RelationsDirector Baysinger wrote to Ana Sandoval one ofthe dischargeeswho in her capacity as the Guild sUnit Chairhad previously submitted a grievance onbehalf of a unit employee and had sought a meeting todiscuss the grievance Baysinger wrote in pertinent part(emphasis added)as followswe stand ready to meet at a time andplaceoffthe premisesof the Sacramento Union mutuallyagreeable to the parties Thecostsof such a meetingplaceto be shared equallyby thepartiesgrievance time lines will be frozen while we reviewour legal optionsIV ANALYSES SUPPLEMENTAL FINDINGSA The Discharges1Legal setting the holding ofJefferson StandardBroadcastingthe Board s further decisional glossThe legality of Respondents discharge of the employeemembers of the Guilds committee must be determined in the light of the Supreme Courts decision inNLRB v Electrical Workers Local 1229 (Jefferson Standard)346 US 464 (1953) and the Boards own subsequent decisions applying that case I will eventually supplement my findings with additional facts relevant to theJefferson Standardissuebut my concluding analysis ofthe facts will be shortened if I begin by discussing theSupreme Court s decision in some detail underscoring atintervals some of the many characterizational wordsphrases and distinctions employed by the Court whichdue to their recurrence appear to have had the greatestinfluence on the Court s ultimate judgment I shall alsoin this section identify some of the Boards own constructionsof and elaborations onJeffersonStandardwhich have prima facie applicability to the factsInJeffersonStandardthe parties had negotiated atlength reaching various intermediate impasses Eventually the union s members although not going on strikebegan a publicity campaign of carrying picket signs anddistributing handbills which charged the company withunfairnessparticularly in its refusal to accept a muchdisputed arbitration proposal The Court found this originalcampaign unexceptionablenoting that itwaspeaceful[ly]conducted and that the placards andhandbills named the union as the representative of theemployees in question 10But on August 24 1949 astheCourt found a new procedurewas employedwhereWithout warning several of its [the company s]technicians launcheda vitriolic attackon thequalityofthe company s television broadcasts inhandbillsofwhich 5000 were distributed on the picket line on thepublic square two or three blocks from the company spremises in barber shops restaurants and busses Somewere mailed to local businessmen 11 The handbills inquestion readIS CHARLOTTE A SECOND CLASS CITY?The Guild s staff agent Rocker telephoned Baysingerin reply on November 12 then confirmed the telephoneconversation in a letter to Baysinger on November 13statingI advised you that your refusal to meet on company premises was a complete change which youacknowledged I offered to have the meeting at myoffice and you again refused I told you paying forhotel meeting rooms everytime we need to processgrievances was absurd and completely inappropriateYou again refused at which point I advisedyou that until we can resolve the location issueYou might think so from the kind of Televisionprograms being presented by the Jefferson StandardBroadcasting Co over WBTV Have you seen oneof their television programs lately? Did you knowthat all the programs presented over WBTV are onfilm and may be from one day to five years oldThere are no local programs presented by WBTVYou cannot receive the local baseball games footballgames or other local events because WBTVdoes not have the proper equipment to make these346 U S at 467Id at 467-468 SACRAMENTO UNION545pickupsCities likeNew York Boston PhiladelphiaWashington receive such programs nightlyWhy doesn t the Jefferson Standard BroadcastingCompany purchase the needed equipment to bringyou the same type of programs enjoyed by otherleading American cities? Could it be that they consider Charlotte a second class community and onlyentitled to the pictures now being presented tothem?WBT TECHNICIANSThe Court noted that the offending handbillsmade noreference to theunion to alabor controversy or to collectivebargainingand that this attackwas curtailed onlywhen the company discharged the ten workers it believed responsible for sponsoring or distributing thehandbills 12 The Court found theissuesimplenamelyiwhether these employeeswere discharged forcauseThe Court first observed thatThey were discharged solely becausethey sponsored or distributed 5 000 handbills makinga sharp public disparagingattack upon thequalityof the company s product and itsbusiness policies in a manner reasonablycaclulatedtoharmthe company sreputationandreduceitsincome13Observing that the Board had found that the employeeshad notwillfullymisrepresentedany facts underlyingtheirdisparaging reportthe Court noted with evidentapproval the Board s ownratio decidedin finding thatthe discharges were lawful-that the discharged employeesultimate purpose-to extract a concession from theemployerwasundisclosedand thatThey did not indicatethat theysought to secure any benefitsfor themselvesas employeesby casting discredit upon their employer 14 Reviewing legislative history and interveningcases the Court found plain enough the legal principie that insubordination disobedience or disloyalty isadequate cause for dischargeobserving thatThe difficulty arises in determining whether in fact the discharges were made because of such a separable cause orbecause of some other concerted activities engaged in forthe purpose of collective bargaining or mutual aid orprotectionwhich may not be adequate cause for descharge 15Approving the Board s own rationale the Court resterated those features of the case which underscored theBoard s factual conclusion that the attack on August 24wasnot part of an appeal for support in the pending dispute[but was rather ] a concertedseparable attack purportingto be madein theinterest of the public rather than in thatof the employees16Thus the Court repeated that thedischarged employeesattachrelated itself to no laborpracticeof the company Itmade no reference to wageshours or working conditions[ ]The attackasked for nopublic sympathy or support17Moreover the Court12Id at 46813 Id at 47114 Id at 472 quoting from 94 NLRB at 1511 where emphasis appearsin the original textId at 475 citation omitted6 Id at 47717 Id at 476found thatThefortuity of the coexistence of a labor dispuceaffords these technicians no substantial defenseWhile they werealso unionmen and leaders in the laborcontroversy they took pains to separate those categories Incontrast to their claims on the picket lineas to the laborcontroversytheir handbillof August24 omitted all reference to itThe handbilldivertedattentionfrom the laborcontroversyItattacked public policies of the companywhich hadno discernible relationshipto that controversyTheonly connectionbetween the handbill and the laborcontroversy was an ultimate andundisclosedpurpose ormotivethat by the hoped for financial pressure theattack might extract from the company some future concession[ ]In any event the findings of the Board offectivelyseparate the attack from the labor controversyandtreat it [i e the handbill]solely as one madeby the company s technical expertsupon the quality of the company sproductAs such it was an adequate a cause for the discharge of its sponsors as if the labor controversy had notbeen pending The technicians themselvesso handledtheir attack asthus to bring their discharge under the[for cause provisions of] Section 10(c) 18Finally in obiter dicta whose precise meaning is hardto discern the Court statedEven if the attack were to be treated as theBoard has not treated it as a concerted activitywholly or partly within the scope of those mentioned in Section 7 themeansused by the techniciansin conducting the attack have deprived the attackers of the protection of that section when readin the light and context of the purpose of the Act 19InEmarco Inc284 NLRB 832 (1987) the Board(Chairman Dotson dissenting) characterized the holdingofJefferson Standardin the following termsemployees may engage in communications withthird parties in circumstances where the communecation is related to an ongoing labor dispute andwhen the communication is not so disloyal recklessor maliciously untrue to lose the Act s protection 20In that case the company a construction subcontractorfired two former strikers awaiting recall after the conclusoon of the strike because of statements they had made tothe company s general contractor relating to the company s 5 or 6 month delinquency in payments to theunion s health and welfare funds a delinquency whichthe two employees told the general contractor had beenthe cause of the strike The Board accepted as true thegeneral contractors testimony that the two employeeshad also said to the general contractor these peoplenever pay their billsthe company can t finish the joband is no damn good that this job is too damn bigfor themItwill take a couple of years to finish thejoband had referred to the company s president as nodamn good and as a son of a bitch 21Id at 466-467Id at 477-47820 Id at 83321 Ibid see also 834 at fn 14 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDObserving first that the employees remarks weremade in the context of and were expressly linked to thelabor dispute 22 the Board foundthat thoseremarksname calling asidewere not malicious falsehoods butreflected to some extent the Respondents inability tomeet its financial obligationswhich concern was at theheart of the employees labor dispute[and that]these remarks were not in the nature of a personal attackunrelated to the employeesprotest ofthe Respondent slabor practices 23Moroever said the Board to theextent that the Charging Partiesremarks reflect biasor hyperbole in the context of an emotional labor dispute clearly identified as suchthey cannot be said tobe so disloyal reckless or maliciously untrue as to losethe Acts protection 24The Board sRichborodecision supra is instructive insofar as it suggests criteria which must be examined todeterminewhether employees communications withthird parties are protected by Section7 although theymay contain elements involving arguable disloyalty orwhich might arguably tend to undermine their employer s business interestsThere theBoard reversingthe administrative law judge found that employee Paluszek had engaged in statutorily protected concerted activity-rather than unprotecteddisloyalty-when he senta letter to his employers funding source complaining ofthe employers discharge of a fellow employee and statmg in additionThis matter in my opinion is representative of a course of eventscarried out by theadministration of the Richboro program which has signifeed a decrease in the quantity and quality of service toclientsThe Board distinguished employee Paluszek sletter from a categoryofprotected activity [which]may be rendered unprotected when theattitudeof theemployeesisflagrantlydisloyalwhollyincommensuratewith any grievancewhich theymay have andmanifestedbypublicdisparagementof the employers product or undermining of its reputation 25 Thus the Board foundthatPaluszek s letter to the funding source containednothingto suggest that Paluszek sintentwas tosabotage or undermine Respondents reputation Itstonewas neithermaliciousnor did itridiculeRespondent 26Finally the Board heldthatPaluszek s targeting of Respondent s funding sources was not evidence of unprotected disloyalty since absenta malicious motivePaluszek sright to appeal to the publicisnot dependent on thesensitivityof Respondentto his choiceof forum 27The right of employees to seek the aid of third partiesin ongoing labor disputes is likewise emphasized in otherrecent Board decisions even if as inRichborosupra thetargeted parties are the employers funding source andeven if in seeking that aid the employees make attackson their employers productwhich might predictablycause customers to lose confidence in the quality ofthe employers servicesParticularly noteworthy in this regard isAllied Aviation Service Co248 NLRB 229 (1980) in which the aircraftmaintenance company fired employee Schwartzwho in aid of pending grievances had written two letters to the company s airline customers In one letterSchwartz stated that the company was creating a safetyhazard of concern to the customers by requiring its employees to bypass a mechanical safety system designed toprevent fires during the fueling of aircraft and closedthat letter by voicing thehope that you will expressyour opinions to management on this subject before atragedy does occur In the other Schwartz complainedof the company s alleged failure to observe union contract mandated overtime scheduling alleging as wellthatthere are no standard operating procedures ortraining programs for this site or its equipmentClaiming further that the company was performing themajorityof its maintenance through outside contractorsSchwartz suggested that the company s employeesonlypurpose is to act as a scapegoat should a tragedy occur)The letter closed with the statement that the employeescould not in good conscience continue to cover this facilityandwith the suggestion that the customer sopinion expressed to management would helpThe administrative law judge had found Schwartz letters unprotectedAs the Board characterized his reasoning the judge had made much of the fact that thesafetyaspects of the labor disputes had not been raisedwith the company through established channels andtherefore that Schwartz letters did not bear a sufficientgood faith relationship to the ongoing labor disputes tobe afforded the protections of the Act28Disagreeingon this relationshippoint the Board stated firstwecannot say that the safety aspectswere not part ofor were unrelated to the disputesMoreover the Boardfaulted the judge for appearing to question the efficacyof the tactics utilized by Schwartz rather than seeking toevaluate the relationship between the letters and the ongoing disputesemphasizing22 In this regard the Boardhad also foundthat the company s trustfund delinquencies had been achronic problemthat employees hadbeen requiredrepeatedlyto assert their rightstohave thefund payments madethat thedelinquencywhich led up to the strike wasmerely the latest and apparently mostseverein a seriesof delinquencies[and that]thepaymentwhichended the strike could not have provided the employees with much assurance that theirproblemin gettingthe Respondent to live up to its financial obligations under the contractwere at an end Idat 833-83422 Id at 834 citingRichboroCommunityMentalHealth Hospital 242NLRB 1267 (1979)whose holding is discussedfurther below24 Id at 834 citingRichborosupraandNLRB YOwnersMaintenanceCorp581 F 2d 44 49-50 (2d Cir 1978)25 242 NLRB at 1267-1268 (citations omitted emphasis added)26 Id at 1268(citations omitted emphasis added)27 [bid citingStJoseph s High School236 NLRB 1623 (1978) (emphasis added)it isnot the Boards function to appraise thepotential effectiveness of the tactics utilized by employees in their disputes with managementThus if the communication is related to the disputethe employee sending the communication is equallyprotected whether such a step is taken early on inthe dispute or at a later date after all internal avenues have been exhausted 29The judge had also concluded that Schwartz lettersamounted to unprotected disparagement of the compa28 248NLRB at 229-23029 Id at 231 SACRAMENTO UNIONny s service treating them as amounting to an accusation that the Respondent performs its services in a hazardous manner at an airportAddressing the latter issuethe Board statedIn determining whether an employees communication to a third party constitutes disparagement ofthe employer or its productgreat care must betaken to distinguish between disparagement and theairing of what may be highly sensitive issuesThere isno question that Respondent here would be sensitive to its employees raising safety matters with itsairlinecustomersYetwe have previously heldthatabsent a malicious motive [an employee s]right to appeal to the public is not dependent on thesensitivity of Respondent to his choice of forum[CitingRichborosupra ] In additionthe[judge s] analysiswould effectively serve to preelude employees from protesting safety mattersthrough requests for assistance from third partiesbecause safety particularly in the airline industry is by its very nature a potentially volatile issueThus although Schwartz statements regardingsafetyraised delicate issues which Respondent wouldunderstandably prefer to keep out of the public eyewe find nothing in the letters which rises to thelevel of public disparagement necessary to depriveotherwise protected activities of the protections ofthe Act 30And inCordura Publications280 NLRB 230 (1986)the Board (Chairman Dotson dissenting) found that employees were protected by Section 7 in writing to theiremployers parent company for assistance on a labor relatedmatter even though in their letter the employeeshad claimed that the employers labor practices had resulted in limited inaccurateresearchwhich imperiled the credibility and future of the product In reversing the administrative law judgewho had foundinter aliathat the letter was a complaint against the integrity of the Respondents product and the competencyand good faith of local management the Board foundnothing in the language of the letter which was sufficientlyopprobriousdefamatoryormalicioustoremove the employees from the protection of theAct 31 Moreover said the Boardwe reject the Respondent s contention that theletter is unprotectedas it contains statementswhich are false as there is noevidence that if false they aredeliberatelyormaliciouslyfalse and it is well settled that thefalsityof a communicationdoes not necessarily deprive it of its protected character322The laws application to these facts Respondent scontentions analyzedRespondent would have the Board find that the Guildcommittees October 1 letter constituted public disparagement of Respondents newspaper involving a form30 Idat 231 (emphasis added)31 Id at231-232 citingAllied Aviationsupra(emphasis added )32 Ibid citingVeeder Root Co237 NLRB 1175 1177 (1978)PattersonSargent Co115 NLRB 1627 1629 (1956) (emphasis added)547of disloyaltywhich the Supreme Court condemned inJefferson Standardas beyond the protections of Section 7of the Act For the reasons discussed belowIcannotagree and would therefore find that Respondents discharge of the four Guild representatives violated Section8(a)(1)Under the foregoing cases the Guild committeepersonswho authored the October 1 letter were acting under theprotections of Section 7 of the Act in seeking the support of third parties in their ongoing labor dispute withRespondent Thus any of Respondents arguments whichdepend on the proposition that the employees had noright to seek the help of outsidersmust be rejected outof hand 33In Batesopen letter to employees he characterized thedischarged employees actions as being disruptive of thenewspapers relationship with its advertisersand as onewhich threatened the financial interests of The Sacramento UnionBut to the extent Respondent was movedto discharge the four Guild spokespersons because theychose to target Respondents advertisers with theirappeal for support rather than some other third party orpartiesRespondent will find no comfort in the casesThusRespondent ssensitivityto theirchoice offorumwill not convert their otherwise protected thirdparty appeal into an unprotected oneRtchborosupraAllied AviationsupraMoreover if the effects of the letterare at all afactor properly to be considered the evidence of actualdisruptionismarginalat best and does not necessarilytrace from the October 1 letter as opposed to the editorial in theBusinessJournal or some other source Respondent called salesperson Bob Badgely who testifiedthat several businessmen asked him various questionsabout the rumor that The Union was going out of businessor in trouble or things to that effectand that themain concern of one of them was why isn t my regular salesmantellingme these things[about] circulation plummetingBadgely states he gave a basic response to each questioner in substance that circulation after a period of being a little bit soft was finallycoming back And that good people were staying andgood people were being hired as well 34 Respondent33 Respondent has not been explicit in identifying what it was aboutthe October1 letter which rendered it unprotected One recurring themehowever appears to be thatitwas inherentlydisloyalfor the Guildspokespersons to have taken the labor dispute outsideThis theme isperhaps most explicit in BatesOctober 16openletter to The Unions employeeswherehe statesIt is unfortunate that the bargainingprocesshas spilled out intothe publicdomain It is our position that this lettershould never havebeen writtenThe properplace to negotiate acontract is at the bargaining tableRespondent has citedno authorityhowever for theproposition that employees have no right to makepublicthe fact thatthey aredissatisfiedwith their employers laborpracticesCertainlynothing inJeffersonStandardsuggests such a ruleand the Board s most recent holdings expresslyrefer totherightofemployees to makethird partyappeals34 Badgely also wrote a letter to Respondents management in whichhe outlined his reasons he resent[ed] theOctober IletterHe acknowledged inthatletterthatThe Unionhas always been a tough sellandthat theOctober1letter had put salesmen on the defensive with quesLionsquestions they mostlikely havealready faced due to irresponsible statements and rumors spread by the less professionalBeestaffersContinued 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalso called salespersonDavid Mulvehill who testifiedthat the advertising manager for a large supermarket account Raley s approached Mulvehill mentioned the October 1 letterand saidWell I see good people haveleft the Unionwhat s that make you a schmuck[9]Another Raleysmanagermentioned the October 1 lettertoMulvehill commenting I know the problem is internalI know thatit s a union managementnegotiatingthingand Raley s has those same problems throughoutand it s unfortunate that you have to go outsideand wash your laundry with everyone elseAnother advertiser saysMulvehillalluded to the letterAnd hesayshey he says would you explain some of thesethings that came out in this letter[9]what s it likedown there at the Union[?]Mulvehill acknowledgedhowever that he didn t lose any business as a result ofsuch questions from his clienteleRespondent is not entirely satisfied with the evolutionof the law sinceJefferson Standard35 and tends to dismissmany of the cases cited in the previous section ofthis decision as being distinguishable on the ground thattheirrealholdings were more closely linked to theirunique facts than to the broader principles specificallyarticulated by the Board 36In any case Respondent finds that the facts hereclosely resemble those inJefferson Standardand accordingly that this case is controlled by the SupremeCourt s holding and not by any of the more recent holdings of the Board Thus Respondent proposes at onepoint that the offending handbill inJefferson Standardmust have served as the primer for the October 1letterdrafted by the Guild spokespersons 37 I cannottake that suggestion seriously For one thing it wouldimpute to the authors a perversity bordering on self destructiveness for them to have molded their communication on one which the Court had so roundly denouncedIndeed if they were instructed at allby Jefferson StandandtheGuild s agents apparently took seriously theneed under that case to make abundantly clear in theirown communication that they were writing as employeesand unionofficers seeking help in a labor dispute andthereby disclosed that they sought to securebenefits for themselves as employeesadisclosurewhichthe Boardsustainedby the Court found to have beencritically absent inJefferson Standard38(He was referring here to the fact also confirmed by Saucerman thatrival salespeople for The Bee had already confronted many of Respondent s advertisers with statistics showing a worsening of Respondent s circulation )35 Thus Respondent finds that the standards articulated by the different tribunals are confusing superficial and contradictory factors whichthe Board or courts cite as dispositive in one case are discarded or ignoted in the next(Br at 8 )36 Thus for example Respondent finds inEmarcosupra an implicitspecialwhich are innocently and thoughtlessly uttered in an emotionaland isolated settingRespondentwisheshowever that the Board hadopenly articulated this exception to Jefferson Broadcastingand findsitunfortunate instead that the Board used broader language (quotedabove)in restatingtheJeffersonStandardrule (communication with thirdparties protected when communication is related to an ongoing labordispute and is not so disloyal reckless or maliciously untrue to lose theAct s protection31RBrat1138I do not find it important to decide whether in fact the authors ofthe October l letter or Respondent itself attempted to model their reInow focus on other allegedly disparaging featureswhich Respondent finds in the employees October 1letterIn doing so I assume for the moment withoutdeciding that Respondent is technically correct when itinsists that neither the truth of the facts supporting thedisparagement nor uttering the disparagement within thecontext of a plea for supportwill automaticallybring[theemployee speaker]withinSection 7 s protectivemantle 39 Respondent appears to find most offensive inthis regard that the authors portrayed The Union as anewspaper facing imminent collapse 40 I accept thattheGuilds authors made statements which called intoquestion the continuing viability of The Union but I donot accept that such statements alone would render theircommunication an unprotected disparagement of theiremployer sproductThus the Board has cautionedthatgreat care must be taken to distinguish between disparagement and what may be the airing of highly sensetive issuesAllied AviationsupraAnd here paraphrasmg Allied Aviationitcan easily be said thatThere is noquestion that Respondentwould be sensitive to itsemployees raising matters [its own ongoing viability as anewspaper]with its [advertising] customers[butRespondents analysis would effectively serve to preelude employees from protesting [Respondents laborpractices] through requests for assistance from third partiesbecause [a newspapers viability]isby itsvery nature a potentially volatile issueAccordingly tothe extent the October 1 letter implied that The Unionwas facing imminent collapse this could not in itselfrender it unprotected 41spective written statements with the teachingsofJeffersonStandardinmind39 R Br 12-13Respondent is somewhat equivocal on this point however claiming elsewhere(Br 43) that the Board errs in holding that onlymaliciously false statements are unprotected Respondent insists in thisregard thatAnyone searching in Jefferson[Standard] Broadcasting fora holding that employee communications must be maliciously untrue tolose the Act s protection will search in vain It is true that theJeffersonStandardcourt did not use the termmaliciously untrueIt did however speak of the vitriolic nature of the handbillers attack on the employerAnd a malice test is implicit in later Supreme Court decisionsinwhichthe Courthas held that untrue public assertions made in a laborrelations context are protected by Sec 7even if they are defamatoryand prove to be erroneousunless made with knowledgeof their falsityLetter Carriers v Austin418 U S 264277-278 (1973) (emphasis added)See alsoLinn v Plant Guard Workers383 U S 53 58(1966)R Br 11Actually in full context Respondent claims that the October 1 letter relentlessly disparages[the newspaper]product and purveys a tone of thenewspapers imminent collapse(emphasis added)However it is apparent from the letter that it does not independently disparage the newspaper-much less relentlessly so-but that it does suggest that thenewspaper is failing and in need of resuscitation Thus it is clear that theimminent collapse feature of the letter is the real focus of Respondent sclaim that the letter is disparaging40 R Br 11 Actually in full context Respondent claims that the October I letter relentlessly disparages[the newspaper]productandputveys a tone of the newspapers imminent collapse [emphasis added]However it is apparent from the letter that it does not independentlydisparage the newspaper-much less relentlessly so-but that it doessuggest that the newspaper is failing and in need of resuscitation Thus itis clear that the imminent collapse feature of the letter is the real focusof Respondent s claim that the letter is disparaging41 And compare the protected statements inEmarcosupra at 833where employees told their employers general contractor that their employerwas no damn good never pay their billscan t finish the jobContinued SACRAMENTO UNION549Summing up to this point it was clearly not beyondthe bounds of protected activity for the Guild s committeemembers to have (a) written a letter to Respondent sadvertisers seeking help in their labor dispute and (b)raised questions about the continuingviability of TheUnion as a part of their appeal thereby invoking any interest which the employees arguably shared with the advertiserseven if for different reasonsMoreover heretheirmanifestpurpose was not to cause Respondent tolose business but rather to seek support for their bargaining demands which if accepted by Respondentwould in their view boost morale ensure that motivatedemployees would be attracted and thus help Respondentto enhance its business position and journalistic stature inthe community 42Ideal finallywith the question of the truthfulness orfalsity ofcertain statementsof fact made in the October1letterand with related questions of good faith ormalicein the four authors choice of language andthemes used in their appeal for advertisers support HereIwill also discuss the factual underpinnings of statementsmade in the fourth paragraph where the authors assertedas factDuring these trying times of bargaining thepaper s circulation has plummeted good employees haveleft for better jobs advertising has suffered The wholenewspaper is speeding downhillIobserve first that Respondent has been somewhatequivocal in attacking any of those statements as falseThusRespondents main point appears to be that itwould not matter whether they were true 43 Even if Respondent is correct however the basis on which thefour employee authors made their statements must begiven at least some attention (as Respondent does and Ido below) in assaying the good faith or malice which attended their communicationI find it initially relevant to the overall loyalty issuethat the public suggestion that The Union s labor problems threatened its viability was not one which first appeared in the October 1 letter Rather that overall themehad already publicly surfaced in the business and adverstatements which also plainly implied that their employer faced imminent collapseand which clearly contained more aggravated elements ofdisparagement than any to be found in the October 1 letter42 Although it is probably evident from the letter itself I note in thisregard that the letters authors presumed as I do that Respondents advertiserswould also have an economic interest in Sacramento remaininga two newspaper town if for no other reason than that competition between The Bee and The Union would tend to keep advertising ratesdown43 Respondent relies on the Court s decision inJefferson Standardandthe Boards holdings inPatterson Sargent Co115 NLRB 1627 (1956) andTyler Business Services256 NLRB 567 (1981) In the latter case theBoard reiterated thePatterson Sargentholding that truth or falsity of thecommunications is not material to the test of their protected characterId at 568 There the Board found that employee Lane s communicationwas protected even though while complaining about his employerstreatment of other employees Lane had passed on to the agent of his employer s customer the rumor that his employer s president and vice pressdent were having an affair The Board found it unnecessary to decidewhether the rumor of the affair was accurate or inaccurateRatherfinding that Lanes remarks did not relate to the employers products oroperationsthe Board found that the remarks did not display the requisite indicia to constitute a deliberate attempt to impugn the companyIbidtising community in the Business Journals August 24editorial 44Regarding the statement that circulation has plummetedduring the lengthy period of bargaining for anew contract the authors had relied in part on Saucerman s ongoing experience and knowledge of circulationtrends gained in his capacity as retail account salesmanand in part on figures pbulished periodically in the accepted industryBibletheAudit Bureau of Circulation(ABC) The ABC Report for the year endingMarch 31 1987 showed that Respondents daily circulation had declined from a high (in second quarter 1984) of108 651 to 89 753 by March 31 1987 Confining the picture to the period beginning March 1986 (when bargaining for a new contract first began to the end of March1987)daily circulation had declined from 90 468 to89 953 I note also in this regard that Respondent appearsto quarrel only with the word plummet preferring touse the term decline to describe its circulation losses 45Clearly the only debate here is over a term of characterizationfor an acknowledged loss in circulationAtworst therefore the October 1 letter s reference to aplummeting circulation involves mere hyperbole andcannot be taken as evidence of a reckless ormaleciousintenton the part of its authorsThat advertising has sufferedwas an opinion heldby among others salesperson Saucerman Respondentsought to rebut this by introducing lineage figures reflecting that the average number of advertising lines peredition had increased in the previous year If the lineage figures allow a finding that the letter s authors werein error in making the more general claim that advertising had suffered those figures do not suffice to demonstrate that the authors made that statement maliciouslyor recklessly IndeedRespondents retail advertisingmanagerTaylor elsewhere stated that the advertisingtrendwas down in the period October 1986 to Octoher 1987 thereby tending to negate the notion that thefour employees statement was reckless or maliciousThat good employees have left for better jobswaslikewise a characterization of debatable truthfulness butno one disagrees that a substantial number of employeeshad left Respondents employ during the lengthy periodthe parties had operated without a new labor agreementIt is especially difficultmoreover to contend that astatement in a third party appeal about worsening employee morale could evidencemaliciousor recklessdisparagementof an employers product or businessreputationI have noted that Respondent has been somewhat scattered in its attacks on the October 1 letter as involvingunprotecteddisparagementThis is best evidenced ingeneralmanager Bates testimony Questions about hisown reaction to the October 1 letter Bates was hard topin down The General Counsel eventually challengedhim with this questionIt didn t matter whether the as44 I do not imply that it would have been unprotectedly disloyal forthe Guild s committeepersons to have been first in print with the statement that Respondent was facing a business collapse as a result of its ongoing labor strife That question is simply not raised by these facts45RBr 6 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsertions in the October 1st letter were true or not didit?He repliedI think it-I think it was the total letterWhetherthe circulation was up or down advertising was upor down or any of those things which are arguableitwas the tone of the letter that I think was theproblemBates concession that the assertions in the October 1letterwerearguableis itself enough to deflate thenotion that the letter contained recklessly or maliciouslyfalse elements Bates eventual reliance on the tone ofthe letter requires little further comment Plainly the letter s authors did not adopt a tone of general disparagement of The Union as a journalistic effort they did notridiculeitsmanagers nor the quality of its productThe letter s tone is overall remarkable for the absenceof such attacks and for the positiveway in which itsauthors chose to make their pitch for support from Respondent s advertisers stressing that everyone had an interest in seeing The Union survive and prosperIn all these circumstances therefore I conclude thatthe October 1 letter contained an appeal for third partysupport which did not lose its protected status merelybecause it suggested that the Union was in danger ofgoing out of business unless it could restore employeemorale by showing greater flexibility at the bargainingtable It follows that by suspending and then dischargingthe four authors of the letter Respondent impermissiblyinterfered with restrained and coerced employees in theexercise of the rights guaranteed in Section 7 of theAct 46spondent s admitted failure to notify the Union beforeimposing those changes therefore violated Section 8(a)(5)substantiallyCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Guild is a labor organization within the meaning of Section 2(5) of the Act3At all times material the Guild has been and is theexclusive representative within the meaning of Section 9of the Act of an appropriate unit of Respondents employees as specifically described in successive collectivebargaining agreementsbetween thoseparties and as summarized in section II B of this decision4 By suspending on October 7 and by discharging onOctober 15 1987 its employees Robert Saucerman AnaSandovalGeorgia Canfield and Sue Harper and byeach of those acts Respondent interfered with restrained and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act5By unilaterally imposing changes in establishedpractices affecting the right of the Guild s agents to haveaccess to and process grievances within Respondent spremisesRespondent has failed and refused to bargaincollectively in good faith and thereby has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act and derivatively Section8(a)(1) of the ActTHE REMEDYB Unilateral ChangesIt is plain that Respondent without prior notice to theGuildmaterially changed established practices when (a)it invokednon employee access rules to limit the circumstances and conditions under which the Guild sagents could have access to Respondents premises 47and (b) insisted that grievance meetings henceforth beheld off premises at commercial meeting sites Established practices respecting access of nonemployee unionrepresentatives for purposes of discharging the Union srepresentative function including grievance processingcannot be changed unilaterally by the Employer 48 Re46 Because it would not affect the remedy or the Order I do notdecide whether Respondent s discharge of the four employees constitutedan independent violation of Sec 8(a)(3) of the ActEmarcosupra at 835fn 1871 ignore Respondents implicit attempt to claim in its December 3posting of its nonemployee access rules that the rules are mere remindersregarding some longstandingpolicyThat notice does notcontradict the facts demonstrated in the General Counsels case that anysuchpolicieswere never previously invoked to limit access by theGuild s agents in the course of their representation of unit employeesAccordingly even if Respondent had traditionally enforced its rule withrespect tononemployeesgenerally(amatter about which I make nofinding) its historical practice of allowing Guild representatives access tothe premises was substantially changed when it began to apply such rulesto the Guild s agents48Granite City Steel Co167 NLRB 310 (1967) cfNational Broadcasting Co276 NLRB 118 at fn 3 (1985)Having found that Respondent violated Section8(a)(1)by suspending and then discharging the four authors ofthe October 1 letter and that Respondent violated Section 8(a)(5) by instituting unilateral changes I shall recommend that Respondent be ordered to cease and desistand to take certain affirmative action to restore the statusquo ante the violations including offering full reinstatement to the four discharged employees and purgingfrom their employment records any references to theirallegedmisconduct or disciplinary actions taken againstthem in connection with the October 1 letter 49 Additionally those employees shall be made whole with interest for any loss of pay or other benefits they may havesuffered as a result of the discrimination practiced againstthem since October 7 when they were suspended to thedate on which Respondent shall have discharged its reinstatement obligations 50 I shall also order that Respondent rescind outstanding access policies to the extent theypurport to restrict access by the Guilds agents(whetherthey be in the employ of Respondent) to its premises forpurposes of discharging the Guild s legitimate representative functions and that Respondent restore to the Guild sagentsthe same degree of access under the same condi49 SeeSterling Sugars261 NLRB 472 (1982)50 Backpay shall be computedin themanner setforth inF W Woolworth Co90 NLRB 289 (1950)with interest as prescribedinNew Hartzons for the Retarded283 NLRB 1173 (1987) SACRAMENTO UNION551tionswhich prevailed traditionally before on or aboutOctober 1 1987 Similarly I shall prescribe in the orderthatRespondentconsistentwith practice prevailingbefore October 1987 shall upon request meet with theGuild s agents at its premises for purposes of processinggrievances Finally I shall provide that Respondent givetheGuild adequate advance notice and upon requestbargain collectively in good faithwith respect to anyfuture changes Respondent may contemplate imposingrelating to the Guild s access or to grievance processingOn these findings of fact and conclusions of law andon the entire record I issue the following recommended51ORDERThe Respondent Sierra Publishing Company d/b/aThe Sacramento Union Sacramento California its officers agents successors and assigns shall1Cease and desist from(a) Suspending disciplining or discharging employeesbecause theyengage inconcerted activity protected bySection 7 of the Act(b)Making unilateral changes to restrict the access toitspremises of agents of Northern California NewspaperGuild Local 52 AFL-CIO for purposes of dischargingtheGuild s legitimate representative function includingby refusing to meet with the Guild s agents on its premises for purposes of processing grievances(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Consistent with the remedy section of this decisiontake the following affirmative action necessary to effectuate the policies of the Act(a)Offer immediate full and unconditional reinstatement to their former jobs to Robert Saucerman AnaSandovalGeorgia Canfield and Sue Harper withoutprejudice to their seniority or other rights and privilegesdischarging if need be other employees in order tomake room for them and make those employees wholewith interest for any losses in pay or other benefits thoseemployees may have suffered as a consequence of Respondent s unlawful suspension and discharge of them(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)Afford the Guild s agents whether they are in Respondent s employ the same rights of access for purposes of the Guild s discharging its representative function including grievance processingwhich Respondenttraditionally granted before October 1 1987(d)Notify the Guild and on request bargain collectively in good faith with the Guild respecting anychanges Respondent may wish to impose affecting theGuild s traditional access privileges and grievance processing procedures(e)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Post at its Respondents place of business copies ofthe attached notice markedAppendix 52 Copies of thenotice on forms provided by the Regional Director forRegion 20 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply51 If no exceptionsare filed as provided by Sec 102 46 of theBoards52 If thisOrder is enforcd by a judgmentof a UnitedStates court ofRules and Regulations the findings conclusions and recommendedappealsthe wordsin the notice readingPosted by Orderof the NationOrder shallas provided in Sec 102 48 of the Rules be adoptedby thealLaborRelations Board shall read Posted Pursuant to a Judgment ofBoard and allobjections to them shallbe deemedwaived for all purthe United States Court of AppealsEnforcingan Order ofthe NationalposesLaborRelations Board